DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on May 2, 2022.
Currently, claims 1 and 3-18 are pending in the instant application. Claims 14-18 are withdrawn from further consideration as being drawn to a nonelected invention. Accordingly, claims 1 and 3-13 are under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                       	          Response to Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.



     New Rejections Necessitated by Amendment

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sloane et al. (PLoS ONE, 2012, 7(6):e39809) in view of Benenato et al. (US 2019/0298658 A1, of record), Hoerr et al. (US 2010/0047261 A1, of record), Roy et al. (US 2017/0175129 A1, of record), and Mays et al. (The Journal of Clinical Investigation, 2013, 123:1216-1228, of record).
Sloane teaches that COPD can be treated by increasing CFTR mRNA expression/function with an agent that potentiates CFTR and is also “approved for use in CF patients” such that “CFTR potentiators may offer a new treatment paradigm for COPD associated with chronic bronchitis.” See page 2; Figure 6.
Sloane demonstrates that nasal samples of COPD patients have significantly reduced expression levels of CFTR mRNA compared to normal control subjects and that reduced CFTR activity is “associated with the severity of bronchitic symptoms”. See Figure 3D and page 6. See Figure 3D copied below.

    PNG
    media_image1.png
    210
    290
    media_image1.png
    Greyscale

	Sloane does not teach increasing/potentiating CFTR by administering a chemically modified mRNA encoding CFTR. 
Benenato teaches a method of increasing human CFTR expression and treating CF in a subject in need thereof comprising administering a therapeutically effective amount of an mRNA encoding human CFTR complexed with polymers such as PLGA polymers and chitosan, wherein the mRNA comprises chemically modified nucleobases such as 5-methyl-cytidine (m5C) and 2-thiouridine (s2U) in place of natural, unmodified nucleobases, wherein the mRNA comprises at least 10% to 100% chemically modified cytidines or uridines, wherein the mRNA can be administered by “intravenous” route or delivered into the lungs by intratracheal instillation or injection. See paragraphs 0006, 0438-0439, 0455, 0457, 0669, 1093-1094, and 1139. 
Hoerr teaches that a base-modified mRNA comprising modified bases such as 2-thiouridine-5’-triphosphate and 5-methylcytidine-5’-triphosphate is “preferably suitable for increasing the expression of the protein coded for by the RNA significantly as compared with the unaltered, i.e. natural (=native), RNA sequence.” See paragraphs 0020, 0023, and 0032.
Hoerr demonstrates that a base-modified mRNA comprising 5-methylcytidine-5’-triphosphate instead of cytidine-5’-triphosphate provides improved expression, thereby providing the “effect of the increased overexpression of the protein coded by a base-modified RNA”. See paragraphs 0212, 0214, and 0215. 
Hoerr teaches making and using a base-modified RNA comprising at least 25% of all cytidines are modified to base-modified cytidines and at least 25% of all uridines are modified to base-modified uridines, wherein the protein encoded by the base-modified RNA is a therapeutically useful protein such as CFTR. See paragraphs 0054 and 0086-0087.
Roy teaches that one of ordinary skill in the art can make RNAs comprising various percentage levels of 5-methyl CPT and 2-thio UTP and demonstrates that an RNA comprising “25% 5-methyl-CTP + 75% CTP” and “25% 2-Thio-UTP + 75% UTP” is translated into protein at a greater expression level compared to RNAs comprising unmodified CTPs. See Compound # “00901014002/00901013008” in Table 29 at page 344. See below showing the relevant portion of Table 29:

    PNG
    media_image2.png
    116
    686
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    139
    669
    media_image3.png
    Greyscale

Mays teaches that a modified mRNA “modified with 10% 2-thiouridine, 5-methylcytidine (s2UTP/m5CTP)” provided “significantly increased” in vitro expression “when compared with unmodified transcripts or negative controls”. See page 1218, left column.  
Mays also teaches that the modified mRNA administered “intratracheally using a high-pressure spraying device, which allows deeper penetration of fine aerosol into the airway” provided “significantly greater” mRNA and protein expression levels compared to unmodified mRNA. See page 1218, right column.
It would have been obvious to one of ordinary skill in the art before the effective filing date to practice Sloane’s COPD treatment method with a CFTR potentiating agent by using a   chemically modified mRNA encoding CFTR as the CFTR potentiating agent that potentiates CFTR expression/function and that is also known to treat CF. One of ordinary skill in the art would have been motivated to do so with a reasonable expression of success in order to enhance CFTR expression/function by a chemically modified nucleic acid sequence encoding CFTR known to be useful for treating CF, because it was known in the art “CFTR potentiators” that are known to treat CF were known to “offer a new treatment paradigm for COPD associated with chronic bronchitis” as taught by Sloane, who also taught that COPD patients significantly underexpress CFTR mRNA compared to normal control subjects, thereby not only establishing a reasonable nexus between reduced CFTR and incidence of COPD but also supporting a therapeutic potential of CFTR mRNA and treatment of COPD, and because a chemically modified mRNA encoding CFTR was known to treat CF by enhancing CFTR expression/function as taught by Benenato. One of ordinary skill in the art would have been motivated to incorporate art-recognized chemical modifications into the CFTR mRNA sequence with a reasonable expectation of success in order to provide an enhanced expression level of human CFTR, thereby improving CFTR-based therapeutic outcome, because use of mRNAs comprising a combination of s2U and m5C substitutions were not only suggested in the relevant prior art but also demonstrated to provide a significantly greater expression in cells including in vivo as taught by Roy and Mays, and because use of at least 25% s2U and at least 25% m5C was expressly taught as suitable percentage levels when making chemically modified mRNAs as evidenced by the teachings of Hoerr and Roy. Further, since an mRNA “modified with 10% 2-thiouridine, 5-methylcytidine (s2UTP/m5CTP)” was shown to be effective in providing significantly greater protein expression in vivo as demonstrated by Mays, and since at least 25% modifications in each of uridines and cytidines were specifically suggested and disclosed by Hoerr and Roy, wherein Roy specifically demonstrated increased expression provided by an RNA modified with 25% s2U and 25% m5C, thereby providing the combination of 25% s2U and 25% m5C as one of a finite number of identified chemical modification combination options for increasing desired mRNA/protein expression levels, one of ordinary skill in the art would have reasonably pursued the known option and succeeded in intravenously or intratracheally administering a human CFTR-encoding mRNA modified with 25% s2U and 25% m5C in order to enhance CFTR expression in a COPD subject having a significant downregulation of CFTR mRNA expression that is also associated with bronchitic symptoms, thereby treating COPD associated with chronic bronchitis.
Accordingly, claims 1 and 3-13 taken as a whole would have been prima facie obvious before the effective filing date. 

Response to Arguments
Applicant's arguments filed on May 2, 2022 have been fully considered. Applicant’s arguments that Benenato, Hoerr, Roy, and Mays do not teach the disease species recited in claim 1 and the cited references do not provide a reasonable expectation of success are moot in view of the new rejection set forth hereinabove. In addition, applicant argues that the claims are not obvious in view of “the surprising nature of the results obtained with claimed invention”. In so arguing, applicant points out paragraphs 0024-0026, 0036, and 0045 of the specification. In response, it is noted that the disclosure pertaining to “tremendous therapeutic efficiency combined with a high therapeutic safety”, “an i.v. administration of the CFTR cmRNA results in a targeted expression of CFTR in the cells of interest”, and a “low concentration of nucleotide modifications” such as “only up to including 10% to approx. 25% of the non-modified nucleotides” are sufficient. In response, it is noted that the “surprising” results pointed out by applicant do not relate to a disease treatment effect of treating CAVD or COPD as claimed and required by the instant claims. The instant specification’s in vivo working examples pertain to a double knockout mouse model genetically lacking CFTR, which is “a mouse model of Cystic Fibrosis.” (emphasis added). See paragraph 0088 of the instant specification. Indeed, paragraph 0091 reiterates that “cmRNAs were investigated in a mouse model of Cystic Fibrosis. In order to test the efficacy of hCFTR cmRNA, CFTR knock-out mice have been used in several experimental settings.” (emphasis added). Hence, the results in the in vivo working examples of the instant specification are not commensurate in scope with a method of treating CAVD or COPD. In addition, the “hCFTR cmRNA” having “s2U0.25/m5C0.25 with PLGA-nanoparticle”, wherein the “naked” cmRNA “without nanoparticle” “did not produce any significant improvement of any of the lung function parameters” as disclosed in the specification (see paragraph 0091; emphasis added), is not commensurate in scope with the “CFTR cmRNA” claimed in the instant case. Note that the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” See MPEP §716.02. 
In view of the foregoing, applicant’s arguments pertaining to the results disclosed in the instant specification are not found persuasive to support nonobviousness of the claims directed to treating CAVD or COPD.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635